                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


DELOREAN L. BRYSON,

                       Plaintiff,

               v.                                                Case No. 19-cv-0893-bhl

MICHAEL DONOVAN, et al.,

                       Defendants.


                                              ORDER


       The Court has been advised that a settlement has been reached in this case. All that remains

to be done is the execution of documents and/or delivery of funds, if so required, in accordance

with the parties’ agreement. Therefore, all previously ordered dates relating to discovery, filings,

schedules, conferences, and trial, if any, are VACATED.

       IT IS ORDERED that within forty-five days from the date of this order, the parties shall

file a stipulation of dismissal. Failure to comply with this order may result in dismissal with

prejudice pursuant to Civil Local Rule 41(c) for failure to prosecute this action in a timely manner.

Additional time to complete the execution of the settlement document may be granted if requested

in writing prior to the expiration of this time period.

       Dated at Milwaukee, Wisconsin this 1st day of March, 2021.

                                                          s/ Brett H. Ludwig
                                                          Brett H. Ludwig
                                                          United States District Judge




          Case 2:19-cv-00893-BHL Filed 03/01/21 Page 1 of 1 Document 27
